Name: COMMISSION REGULATION (EC) No 1177/96 of 27 June 1996 amending Regulation (EC) No 1089/96 on the supply of cereals as food aid
 Type: Regulation
 Subject Matter: plant product;  cooperation policy;  trade policy
 Date Published: nan

 28 . 6. 96 EN Official Journal of the European Communities No L 155/31 COMMISSION REGULATION (EC) No 1177/96 of 27 June 1996 amending Regulation (EC) No 1089/96 on the supply of cereals as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Commission Regulation (EC) No 1089/96 (3) issued an invitation to tender for the supply, as food aid, of 713 tonnes of cereals; whereas some of the conditions specified in the Annex to that Regulation should be altered, HAS ADOPTED THIS REGULATION: Article 1 For lot B, point 16 of the Annex to Regulation (EC) No 1089/96 is replaced by the following. * 10 . Address of the warehouse and, if appropriate, port of landing: ICRC Tbilissi, Dutu Megreli street 1 , 380003 Tbilissi' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 June 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . (2) OJ No L 174, 7. 7. 1990, p. 6. (3) OJ No L 144, 18 . 6. 1996, p. 3 .